Citation Nr: 1031901	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The May 2007 VA audiological examination revealed Level I 
hearing acuity, bilaterally.

2.  The October 2009 VA audiological examination revealed Level I 
hearing acuity, bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected bilateral hearing loss arises 
from his disagreement with the initial disability evaluation 
assigned to this condition following the grant of service 
connection.  Specifically, the Veteran appealed the RO's August 
2007 rating decision which granted service connection at a 
noncompensable rating for bilateral hearing loss, effective from 
March 20, 2007.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice as to this claim is needed 
under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with VA 
audiological examinations to determine the severity of his 
bilateral hearing loss.  The Board finds that the VA examinations 
obtained in this case are adequate and they provide sufficient 
detail to determine the severity of the Veteran's bilateral 
hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Although the May 2007 VA examiner indicated that the Veteran's 
claims file was not available for review, and there is no 
evidence that the claims file was not reviewed in October 2009.  
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The 
[presumption of regularity] doctrine thus allows courts to 
presume that what appears regular is regular, the burden shifting 
to the attacker to show the contrary.").  Here, an increase in 
the disability rating is at issue and the present level of the 
Veteran's service-connected disability is of primary concern.  As 
it would not change the objective and dispositive findings made 
during the VA examinations, review of the claims file was not 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  
Additionally, the Board considered that VA audiologists are 
required to describe the functional effects of a hearing loss 
disability in examination reports.  Martinak v. Nicholson, 21Vet. 
App. 447, 455-56 (2007).  Although the VA examination reports of 
record did not include such discussion, the Veteran must 
demonstrate prejudice due to any examination deficiency.  Id.  To 
date, the Veteran has neither advanced an argument that the VA 
audiological examinations were deficient in that respect, nor 
that he was prejudiced thereby.  Furthermore, a June 2006 private 
audiology report and the Veteran's lay testimony presented at the 
September 2009 Board hearing as to the functional effects of his 
hearing loss are of record.  The Board has had the opportunity to 
review medical and lay evidence as to the functional effects of 
the Veteran's hearing disability since the time of the initial 
grant of service connection.  Thus, the Board finds that in this 
case the available evidence of record provides sufficient 
information to evaluate the level of severity of the Veteran's 
hearing disability.  Accordingly, there is no prejudice to the 
Veteran in not obtaining another VA audiological examination.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

Finally, Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 
2010) (per curiam), held that 38 C.F.R. § 3.103(c)(2) imposes 
upon Veterans Law Judges a duty to suggest to the Veteran the 
submission of possibly overlooked evidence at any Board hearing 
held, irrespective of any notice letter that may have been sent 
to the appellant pursuant to 38 U.S.C. § 5103(a).  This duty was 
met in this case.  At his September 2009 hearing before the 
Board, the Veteran indicated that he wished to submit additional 
evidence after undergoing an updated audiological examination as 
his hearing loss worsened since the last VA examination in May 
2007.  The Veterans Law Judge adjudicating this matter granted 
the motion to hold the record open for the Veteran to have an 
audiological test conducted and submit the test result.  The 
Veteran's representative was also advised to assist the Veteran 
in obtaining an audiological test that conformed to the 
requirements of VA regulation.  Additional medical evidence 
consisting of an October 2009 VA audiological report was 
submitted in December 2009, along with a waiver of RO 
jurisdiction.  Thus, the submission of overlooked evidence was 
not only suggested, but obtained.  As there is no indication in 
the record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on each claim.  The Veteran should not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id. 

In August 2007, the RO issued a rating decision which granted 
service connection at a noncompensable disability rating for 
bilateral hearing loss, effective from March 20, 2007.  The 
Veteran subsequently appealed this decision seeking a higher 
initial disability rating.

The Veteran asserts that a compensable initial disability rating 
is warranted for his bilateral hearing loss.  In support of his 
argument, the Veteran submitted a June 2006 private audiological 
report, in which the Veteran reported that he noticed an 
increased hearing problem with difficulty understanding other 
people, particularly when there was background noise.  The 
diagnosis was bilateral sensorineural hearing loss, moderate to 
moderately severe in the right ear and moderate to severe in the 
left ear.  Attached to this report was a June 2006 audiological 
evaluation.  While pure tone threshold, in decibels, were charted 
on a graph in the attached audiological evaluation, they were not 
numerically reported.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (holding that the Board may not interpret graphical 
representations of audiometric data).  Moreover, it is unclear 
whether the speech discrimination scores that were noted on the 
evaluation were results derived from a controlled speech 
discrimination test (Maryland CNC) required under 38 C.F.R. 
§ 4.85.  

In May 2007, the Veteran underwent a VA audiological examination.  
The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
55
LEFT
10
10
15
55
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 32.5 decibels in the right ear, and 37.5 
decibels in the left ear.  Speech recognition ability was 92 
percent in the right ear and 100 percent in the left ear.

During the September 2009 hearing before the Board, the Veteran 
testified that he had difficulty understanding other people, 
particularly in the high frequency sounds, and that he had to 
read people's lips to understand the gist of a conversation.

In October 2009, the Veteran underwent another VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
55
55
LEFT
5
10
20
55
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 35 decibels in the right ear, and 36.25 
decibels in the left ear.  Speech recognition ability was 92 
percent in the right ear and 96 percent in the left ear.

Based upon its review of the evidence of record, the Board 
concludes that an initial compensable disability rating is not 
warranted for the Veteran's service-connected bilateral hearing 
loss.  The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  


In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.

The May 2007 VA audiological examination demonstrates that under 
the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level I hearing, bilaterally.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  Additionally, the 
hearing loss shown by this audiological examination does not 
qualify for an exceptional pattern of hearing impairment.  See 38 
C.F.R. § 4.86.

The October 2009 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level I hearing acuity, bilaterally.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, 
the hearing loss shown by this audiological examination does not 
qualify for an exceptional pattern of hearing impairment.  See 38 
C.F.R. § 4.86.

Since the initial grant of service connection, the Board finds 
that the overall disability picture for the Veteran's bilateral 
hearing loss correlates to a noncompensable rating during this 
entire time frame.  See Fenderson, 12 Vet. App. at 126.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).  Thus, based on the audiometric 
findings of record, and with consideration staged ratings, an 
initial compensable evaluation since the initial grant of service 
connection is not warranted.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (noting that 
the Rating Schedule "will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

Here, the Board finds that the Veteran's disability picture with 
respect to his service-connected bilateral hearing loss is not so 
unusual or exceptional in nature as to render his noncompensable 
schedular rating for hearing loss inadequate.  The Veteran's 
hearing loss was evaluated pursuant to 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology for bilateral hearing loss.  As demonstrated by 
the evidence of record, the Veteran's hearing loss disability, in 
both the May 2007 and October 2009 VA examinations, was 
manifested by Level I hearing acuity, bilaterally.  See 38 C.F.R. 
§ 4.85, Table VI.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's hearing loss is congruent with the disability 
picture represented by the current noncompensable disability 
rating.  A compensable rating is provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Thus, the criteria 
for noncompensable rating reasonably describe the Veteran's 
disability level and symptomatology and, therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).

As the preponderance of the evidence is against the claim for a 
compensable rating for service-connected bilateral hearing loss 
at any time during the appeal period, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected bilateral 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


